SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Colonial Commercial Corp. (Name of Subject Company (Issuer)) Colonial Commercial Corp. (Issuer and Filing Person) Michael Goldman (Filing Person) William Pagano (Filing Person) (Name of Filing Person (Identifying Status as Offeror, Issuer or Other Person)) Convertible Preferred Stock, Par Value $0.05 Per Share (Title of Class of Securities) (CUSIP Number of Class of Securities) William Pagano Colonial Commercial Corp. 275 Wagaraw Road, Hawthorne, NJ 07506
